Citation Nr: 1454843	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-10 954	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for chronic B-cell leukemia for accrued benefits purposes.

3.  Entitlement to service connection for non-Hodgkin's lymphoma for accrued benefits purposes.

4.  Entitlement to service connection for acute myelomonocytic leukemia (AML) for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from January 1966 to November 1967.  During this period of active duty, the Veteran served in Vietnam.  The Veteran died in July 1990 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the claims currently on appeal.  

Although the RO determined that new and material evidence had been received to reopen the appellant's claim for service connection for cause of death, the Board must determine on its own whether new and material evidence has been received to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In April 2013, the appellant testified at a hearing before the Board in St. Paul, Minnesota.  The appellant's daughter observed the proceeding.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems.

(The claim of service connection for the cause of the Veteran's death and the claim of service connection for AML for accrued benefits purposes are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  A February 1991 rating decision denied service connection for the cause of the Veteran's death.  The appellant did not appeal.

2.  Evidence received since the February 1991 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the appellant's claim.

3.  The Veteran died in July 1990; the cause of his death was acute myelomonocytic leukemia (AML).

4.  At the time of the Veteran's death, a claim for service connection for cancer was pending; the appellant filed an accrued benefits claim within one year of the Veteran's death.

5.  The Veteran did not have a diagnosis of chronic B-cell leukemia.

6.  The Veteran did not have a diagnosis of non-Hodgkin's lymphoma.
CONCLUSIONS OF LAW

1.  The February 1991 rating decision that denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for chronic B-cell leukemia for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for non-Hodgkin's lymphoma for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim, as well as the criteria for establishing the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).
The notice letter provided to the appellant in June 2010 addressed all notice elements required by Kent.  Additionally, in this decision, the Board reopens the claim for service connection for the cause of the Veteran's death.  In light of the favorable disposition, the Board finds that a full discussion of VCAA is not required at this time.

With regard to the accrued benefits claims, such claims must be adjudicated on the basis of the evidence of record at the date of the Veteran's death.  38 C.F.R. § 3.1000.  While certain documents created by, or in the custody of VA, are deemed to be constructively of record; there have been no reports of such evidence in this case.  There is no reasonable possibility that further notice or assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the duty to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

New and Material Evidence

A February 1991 rating decision denied the appellant's claim for service connection for the Veteran's cause of death.  The appellant did not appeal the rating decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As such, the appellant's claim may be reopened only if new and material evidence has been presented since the last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the February 1991 rating decision, VA obtained a medical opinion with regard to the cause of the Veteran's death.  See July 2011 opinion.  Additionally, the appellant submitted numerous private medical records and testified at a Board hearing in support of her appeal.

The evidence received since the February 1991 rating decision is new, in that it was not previously of record.  The newly received evidence is also material as it includes a probative medical opinion, additional medical evidence, and testimony relevant to the appellant's claim.

The Board concludes that the additional evidence described above is new and material with respect to the issue of service connection for the Veteran's cause of death.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to an unestablished fact necessary to substantiate the claim.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the appellant's claim.  Consequently, the claim of entitlement to service connection for the Veteran's cause of death is reopened.

Service Connection for Accrued Benefits Purposes

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his or her death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a);  Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Here, the appellant filed a timely claim for accrued benefits in July 1990.  At the time of his death, the Veteran had a pending claim for service connection.

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

The claim for accrued benefits under 38 U.S.C.A. § 5121 is a matter separate from the Veteran's claims, as it is based upon a separate statutory entitlement of the survivor for which an application must be filed in order to receive benefits.  At the same time, however, it is derivative of the Veteran's claims, in that the appellant's entitlement is based upon the Veteran's entitlement.  Zevalkink v. Brown, 6 Vet. App. 483 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of (1) a current disability; (2) a disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), if the disease manifested itself and was identified as such either in service or within a specified time period.

Service connection may also be established on a presumptive basis for certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases associated with herbicide exposure for purposes of this presumption are specified by statute and regulation, and include chronic B-cell leukemia and non-Hodgkin's lymphoma.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).

A veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic of Vietnam.  See VAOPGCPREC 27-97.

The Federal Circuit has upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Here, the Veteran's service records reflect that he served in the United States Army from January 1966 to November 1967.  During this period of active duty, the Veteran served in Vietnam.  Because the Veteran served in Vietnam, herbicide exposure is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

The appellant seeks service connection for chronic B-cell leukemia and non-Hodgkin's lymphoma as an accrued benefit.

As stated, accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  In this case, the evidence of record at the time of the Veteran's death does not reflect a diagnosis of either chronic B-cell leukemia or non-Hodgkin's lymphoma.

The medical evidence of record reflects that the Veteran was initially given the following tentative diagnoses:  lymphoma, involving the testes; anemia, leukopenia and mild thrombocytopenia; and fever, likely due to lymphoma.  See July 8, 1989 discharge summary.  A few days later, his bilateral testicular masses were again tentatively diagnosed as a lymphoma.  See July 12, 1989 consultation report ("In this situation a lymphoma would be most common.").  On July 15, 1989, the Veteran underwent further testing.  A lumbar puncture was "diagnostic for acute myelomonocytic leukemia of the M5 type with CNS [central nervous system] involvement," and his biopsy results confirmed suspected "monocytic infiltrate, consistent with myelomonocytic leukemia."  See July 27, 1989 consultation report.  On October, 10 1989, the Veteran began a course of consolidation chemotherapy.  At his discharge, the Veteran's diagnoses were clarified as acute myelomonocytic leukemia, with CNS and testicular involvement; and fevers, etiology undetermined.  See November 15, 1989 discharge summary.
	
In the absence of proof that the Veteran was diagnosed with the claimed disability, there can be no valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (the existence of a current disability is the cornerstone of a claim for VA disability compensation); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (a service connection claim must be accompanied by evidence establishing that the claimant has the claimed disability).

Although the Veteran was initially given a diagnosis of lymphoma involving his testes, the evidence indicates the diagnosis was provisional.  Indeed, following that initial diagnosis, the Veteran was transferred to a hospital on July 8, 1989, "for further workup of his confusing picture."  See July 27, 1989 consultation report.  At the hospital, the Veteran's bone marrow and testicular samples were reviewed and "felt to be suspicious for lymphoma versus seminoma versus other germ cell tumor[;]" however, "[i]t was still not clear . . . what the underlying malignancy was."  Id.  After additional testing, it was determined that the Veteran had AML, which had infiltrated his testes.  Id.

The Board acknowledges the appellant's argument that service connection should be granted for non-Hodgkin's lymphoma because the Veteran had a diagnosis of "lymphoma."  The appellant has cited to VA Circular 21-90-11, which defined non-Hodgkin's lymphoma as being any of a "heterogeneous group of malignant neoplasms of B or T lymphocytic lineage[,]" including any diagnosis that contains the word "lymphoma."  See State of Minnesota Department of Veterans Affairs letter dated in November 1990.  As shown, however, the Veteran's final diagnosis was AML, with CNS and testicular involvement.  See November 15, 1989 discharge summary.  This diagnosis clarified and superseded the previous provisional diagnoses.  Although it was initially thought that the Veteran's testicular masses were caused by a lymphoma, his physicians ultimately determined that the condition was a manifestation of his AML.  Thus, the Veteran did not have a confirmed diagnosis of lymphoma.  Additionally, the medical evidence does not reflect a diagnosis of chronic B-cell leukemia.

The Board therefore concludes that the preponderance of evidence is against the appellant's claims for service connection for chronic B-cell leukemia and non-Hodgkin's lymphoma.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received; the claim of service connection for cause of death is reopened and, to that limited extent, the appeal is granted.

Entitlement to service connection for chronic B-cell leukemia for accrued benefits purposes is denied.

Entitlement to service connection for non-Hodgkin's lymphoma for accrued benefits purposes is denied.


REMAND

At her April 2013 hearing before the Board, the appellant argued that the Veteran's cause of death (acute myeloid leukemia or AML) was a result of his exposure to Agent Orange during service.  According to the appellant, Agent Orange contained benzene or benzene rings, a known and causative agent of AML.  As a result, exposure to Agent Orange also likely involved exposure to the effects of its components-the benzene constituents.    See hearing transcript at 3.

In support of her contentions, the appellant submitted an April 2008 Board decision, which favorably considered the proffered theory.  The appellant conceded that the decision was not precedential, but argued that the decision lent credibility to the theory and "would lead any reasonable mind to conclude [that] there's a causal relationship between . . . Agent Orange and AML."  See hearing transcript at 4.  

In light of the foregoing, an additional medical opinion is necessary prior to adjudication of the appellant's appeal.

As for the remaining claim on appeal, the Board notes that the Veteran had a claim pending at his death for service connection for leukemia.  In his claim, he did not further specify what sort of leukemia he had.  The appellant's claim for accrued benefits may also be said to have included a claim of service connection for leukemia, however described.  Consequently, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that the question of entitlement to service connection for AML for accrued benefits purposes is part of the current appeal and should initially be considered by the agency of original jurisdiction (AOJ).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the appellant's claim for service connection for the cause of the Veteran's death to an appropriate VA physician for a medical opinion.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the physician in conjunction with rendering the opinion.  If the physician does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the physician's review.

The opinion should specifically address the following: (a) whether Agent Orange contained benzene or benzene rings; (b) whether benzene or benzene rings are a known causative agent of AML; and (c) if the answer to both of the foregoing questions is yes, what impact would the Veteran's presumed exposure to Agent Orange have had on the development of his AML.

Following the above analysis, opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's cause of death due to AML was a result of in-service exposure to Agent Orange.  An explanation must be provided for each opinion expressed.

2.  After completing the above, and any other development deemed necessary, readjudicate the appellant's cause-of-death claim based on the entirety of the evidence.  The claim of service connection for AML for accrued benefits purposes should also be adjudicated by the AOJ.  If a benefit sought on appeal is not granted, provide the appellant and her representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


